Citation Nr: 0602513	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for glomerulonephritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1950.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Portland, 
Oregon, which in pertinent part, denied service connection 
for glomerulonephritis.   

In that rating decision, the RO also denied service 
connection for rheumatoid arthritis, rheumatic heart disease 
with slight hypertension, numbness of the fingers, and right 
inguinal hernia.  In June 2002, the veteran expressed 
disagreement with the June 2001 rating decision.  The RO 
issued a statement of the case in May 2003, but the record 
does not reflect that the veteran has perfected an appeal by 
submitting a substantive appeal as to the issues of 
rheumatoid arthritis, rheumatic heart disease with slight 
hypertension, numbness of the fingers, and right inguinal 
hernia.  Furthermore, these additional issues have not been 
certified as being on appeal.

In an April 2000, decision the Board denied service 
connection for glomerulonephritis, on the basis that the 
claim was not well grounded.

The veteran requested that his claim be readjudicated in 
December 2000.   In accordance with The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096; Section 7(b)(1), (b)(2), this appeal is being 
adjudicated without regard to the Board's April 2000 
decision.

In November 2004, the Board remanded the case for further 
development.

In January 2006, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).  


FINDING OF FACT

Glomerulonephritis was initially manifested in active 
service, and the veteran has current glomerulonephritis and 
its residuals.



CONCLUSION OF LAW

Glomerulonephritis was incurred in active service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Laws and Regulations 
Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service administrative and medical records are 
unavailable, having been apparently destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
such cases, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is heightened 
and includes an obligation to search alternative forms of 
records which support the veteran's case.   Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran had service from June 1947 to June 1950.  As 
stated above, no service medical records are available.

Private medical records dated from 1967 to 1991, contain a 
February 1970 entry noting a history of "phertis" while in 
service; the veteran denied knowledge of kidney trouble since 
that time.  The gross impressions included "past history 
enphyertis, with an egative at this time" (sic).  Testing in 
November 1977, revealed one of the uric acids to be slightly 
high.

In December 1980 the veteran was admitted to St. Vincent 
Hospital for evaluation of pitting edema of the legs of two 
weeks' duration.  That record includes note of in-service leg 
edema and a diagnosis of being nephrotic, which was treated.  
Such entry indicates the veteran was released from service 
without any disability.  J. B. Brem, M.D. noted that in July 
1979, diagnostic testing was normal.

In January 1981 the veteran underwent renal biopsy with a 
pre-operative diagnosis of proteinuria/nephrotic syndrome and 
probably systemic lupus.  A history of physical examination 
record from that time includes note of one episode of 
"apparent glomerulonephritis with severe nephrotic syndrome" 
while in the service with spontaneous remission of the 
disease process.  

In December 1980, R. Harris, M.D., indicated that the veteran 
had acute glomerulonephritis with nephrotic syndrome, 
probably secondary to systemic lupus erythematosus and stated 
that "I doubt his current problem bears any relationship to 
his prior episode of nephritis at age 17." 

The file contains records from Dr. Brem, dated from 1989 to 
1991, which reflect treatment for nephrosis.

The claims file contains records from the Portland Clinic, 
dated from May 1993 to August 1995.  Those records note that 
the veteran was "nephrotic."

In September 1995, the veteran applied for VA compensation 
benefits.  He reported that while in service he was 
transported a long distance in an open truck during winter 
and was subsequently diagnosed with fatigue and overexposure 
and hospitalized in Berlin, Germany for one month.  He 
reported that he was then transferred to Frankfurt Hospital 
and diagnosed with glomerulonephritis before being airlifted 
to Fitzsimmons Hospital in Denver, Colorado.  He indicated 
that since that time he had been prescribed steroids to 
control glomerulonephritis.  

In September 1995, the RO received statements from the 
veteran's cousin and aunt who indicated they had visited the 
veteran in Fitzsimmons Hospital in Colorado in June to August 
1949, during service.

In October 1995, the RO received a statement from the 
veteran's spouse.  She reported that she met the veteran in 
1965 and that while they were dating he informed her of his 
in-service medical problems.  He stated he had been 
hospitalized for nephritis or "Brights Disease." 

In November 1995, the veteran reported for a VA examination.  
The VA examiner noted the veteran's history of in-service 
symptoms and hospitalization.  The pertinent diagnosis was 
status post glomerulonephritis.

In August 1996 Dr. Brem noted that the veteran had had 
anasarca from nephrotic syndrome.  The pertinent impression 
was nephrotic syndrome.  Records dated through October 1998 
note following for nephrotic syndrome.

In September 1996, the RO received additional lay statements 
from two relatives reporting that the veteran was 
hospitalized during service for glomerulonephritis or 
"Brights disease," and that he was treated for such 
thereafter.

In his substantive appeal, received in February 1997, the 
veteran requested the lay statements be considered for the 
value that those individuals, although not competent to 
diagnosis, were competent to report what a physician had 
diagnosed.

In a lay statement dated in January 2000, B.B. indicated that 
he enlisted the same day as the veteran and visited him in 
1949 at a hospital.

In a statement dated in February 2000, R. Wilson, M.D. 
reported treating the veteran for several years for 
glomerular nephritis.  Dr. Wilson stated such had been a 
"long standing condition" and that "[p]er his history, he 
contacted the disease while with the service in Germany and 
began treatment at the Veteran's Hospital at that time."

In a letter dated in February 2000, Dr. Brem noted that the 
veteran described the onset of glomerulonephritis with 
nephrotic syndrome while in the service, with spontaneous 
remission of the disease and that in the last 30 years there 
had been occasional spontaneous remission of the nephrotic 
syndrome.

In an August 2005 statement C.E. Hoffman, M.D., reported that 
the veteran currently suffered from nephrotic syndrome which 
could be an end result of his previous glomerulonephritis.

Analysis

As a preliminary matter, the Board notes that the veteran 
submitted relevant evidence to the Appeals Management Center 
prior to the appeal being recertified to the Board.  The 
Appeals Management Center did not issue a supplemental 
statement of the case, although it was legally required to do 
so.  38 C.F.R. §§ 19.37, 19.38 (2005).  Because the Board is 
granting the appeal, the veteran is not prejudiced by this 
failure.

The post-service evidence shows treatment for 
glomerulonephritis or nephrotic syndrome; thus, there is 
competent evidence of a current disability.

While the veteran is competent to report hospitalization in 
service, he is not competent to report the diagnosis during 
that period.  Robinette v. Brown, 8 Vet. App. 69 (1995).  On 
the other hand, Dr. Brem, and other medical professionals 
have examined the veteran, heard his history, and apparently 
concluded that he did have glomerulonephritis in service.  
There is thus competent evidence of the claimed disease in 
service.

Nephritis is a chronic disease.  38 C.F.R. § 3.309(a).  When 
such a disease is identified in service, and at any time 
after service, service connection is conceded.  38 C.F.R. 
§ 3.303(b) (2005).

While there is at least one opinion that the current kidney 
disease is unrelated to the episode of nephritis in service, 
the credibility of this opinion is weakened by the fact that 
it attributes the current kidney disease to lupus, and that 
disease has not been subsequently confirmed.  In any event, 
there is no reason to prefer this negative opinion over the 
opinions in favor of the claim.

Resolving reasonable doubt in the veteran's favor, the Board 
grants service connection for glomerulonephritis.






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for glomerulonephritis is 
granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


